UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2324


In re: SHAPAT AHDAWAN NABAYA,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00003-MHL-1)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his March 2019 “Expedited Writ of Habeas Corpus

Pursuant to 2255(a),” and his November 2020 “Motion to Buy Transcripts from Court

Reporter,” “Motion to Purchase Docket Sheet,” and “Status Update.” He seeks an order

from this court directing the district court to act. We find that the present record does not

reveal undue delay in the district court. Accordingly, we deny the mandamus petition.

Additionally, we deny Nabaya’s motions for judicial notice of his claim against the district

court judge, for an order directing the clerk to process summons, for default judgment, and

for bail or release pending disposition of his mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2